UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: March 31, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Core Equity Fund Securities owned by the Fund on March 31, 2006 (unaudited) Issuer Shares Value Common stocks 92.89% (Cost $260,821,872) Aerospace & Defense 1.71% Boeing Co. (The) 57,300 4,465,389 Honeywell International, Inc. 42,600 1,822,002 Agricultural Products 0.59% Archer-Daniels-Midland Co. 65,000 2,187,250 Air Freight & Logistics 0.47% FedEx Corp. 15,200 1,716,688 Apparel Retail 0.95% Abercrombie & Fitch Co. (Class A) 28,200 1,644,060 Gap, Inc. (The) 99,400 1,856,792 Application Software 0.39% BEA Systems, Inc. (I)(L) 108,500 1,424,605 Asset Management & Custody Banks 0.33% Northern Trust Corp. 23,000 1,207,500 Biotechnology 0.43% Genentech, Inc. (I)(L) 18,600 1,571,886 Broadcasting & Cable TV 0.76% CBS Corp. (Class B) 79,500 1,906,410 Scripps (E.W.) Co. (The) (Class A) 20,000 894,200 Coal & Consumable Fuels 0.46% CONSOL Energy, Inc. 23,000 1,705,680 Communications Equipment 3.30% Cisco Systems, Inc. (I) 221,600 4,802,072 Comverse Technology, Inc. (I) 42,600 1,002,378 Corning, Inc. (I) 52,100 1,402,011 Motorola, Inc. 98,300 2,252,053 Nokia Corp., American Depositary Receipt (Finland) 131,100 2,716,392 Computer & Electronics Retail 0.62% Best Buy Co., Inc. 41,200 2,304,316 Page 1 John Hancock Core Equity Fund Securities owned by the Fund on March 31, 2006 (unaudited) Computer Hardware 3.31% Hewlett-Packard Co. 208,100 6,846,490 International Business Machines Corp. 41,700 3,438,999 NCR Corp. (I) 45,700 1,909,803 Computer Storage & Peripherals 1.09% Brocade Communications Systems, Inc. (I) 349,700 2,335,996 EMC Corp. (I)(L) 60,500 824,615 Emulex Corp. (I) 51,000 871,590 Construction & Farm Machinery & Heavy Trucks 0.38% Cummins, Inc. 13,500 1,418,850 Data Processing & Outsourced Services 0.33% DST Systems, Inc. (I) 21,200 1,228,328 Department Stores 2.33% Federated Department Stores, Inc. 33,800 2,467,400 Nordstrom, Inc. (L) 59,100 2,315,538 Penney (J.C.) Co., Inc. 62,900 3,799,789 Distillers & Vintners 0.43% Constellation Brands, Inc. (Class A) (I)(L) 62,600 1,568,130 Diversified Banks 3.04% Bank of America Corp. 144,700 6,589,638 Wachovia Corp. 57,600 3,228,480 Wells Fargo & Co. 21,500 1,373,205 Diversified Chemicals 0.63% Dow Chemical Co. (The) 57,300 2,326,380 Diversified Commercial & Professional Services 0.20% Dun & Bradstreet Corp. (The) (I) 9,800 751,464 Diversified Metals & Mining 1.43% Freeport-McMoRan Copper & Gold, Inc. (Class B) (L) 48,200 2,880,914 Phelps Dodge Corp. 29,800 2,399,794 Electric Utilities 0.83% Edison International 74,300 3,059,674 Electronic Equipment Manufacturers 0.50% Agilent Technologies, Inc. (I) 49,000 1,839,950 Forest Products 0.36% Louisiana-Pacific Corp. 48,300 1,313,760 Page 2 John Hancock Core Equity Fund Securities owned by the Fund on March 31, 2006 (unaudited) General Merchandise Stores 0.34% Target Corp. 24,400 1,269,044 Gold 0.25% Newmont Mining Corp. 17,500 908,075 Health Care Distributors 1.79% AmerisourceBergen Corp. 73,100 3,528,537 McKesson Corp. 58,700 3,060,031 Health Care Equipment 0.39% Guidant Corp. 18,400 1,436,304 Health Care Facilities 0.34% Universal Health Services, Inc. (Class B) 24,700 1,254,513 Health Care Services 1.20% Caremark Rx, Inc. 16,500 811,470 Express Scripts, Inc. (I)(L) 41,100 3,612,690 Health Care Supplies 0.98% Alcon, Inc. (Switzerland) 19,400 2,022,644 Bausch & Lomb, Inc. 25,000 1,592,500 Home Improvement Retail 0.85% Home Depot, Inc. (The) 74,300 3,142,890 Homebuilding 0.58% Centex Corp. 19,100 1,184,009 Toll Brothers, Inc. (I) 27,200 941,936 Hotels, Resorts & Cruise Lines 0.53% Royal Caribbean Cruises Ltd. (L) 46,800 1,966,536 Household Appliances 0.47% Stanley Works Co. (The) 34,200 1,732,572 Household Products 1.76% Colgate-Palmolive Co. 23,500 1,341,850 Kimberly-Clark Corp. 16,200 936,360 Procter & Gamble Co. (The) 73,200 4,217,784 Housewares & Specialties 0.50% Fortune Brands, Inc. 23,000 1,854,490 Human Resource & Employment Services 0.39% Robert Half International, Inc. 37,000 1,428,570 Page 3 John Hancock Core Equity Fund Securities owned by the Fund on March 31, 2006 (unaudited) Independent Power Producers & Energy Traders 1.40% Constellation Energy Group 31,500 1,723,365 TXU Corp. 77,100 3,450,996 Industrial Conglomerates 4.60% General Electric Co. 279,800 9,731,444 Textron, Inc. 29,800 2,783,022 Tyco International Ltd. (Bermuda) 164,600 4,424,448 Industrial Machinery 1.35% Illinois Tool Works, Inc. 17,100 1,646,901 Parker-Hannifin Corp. 41,300 3,329,193 Integrated Oil & Gas 4.71% Amerada Hess Corp. 13,400 1,908,160 Chevron Corp. 28,000 1,623,160 ConocoPhillips 39,900 2,519,685 Exxon Mobil Corp. 185,800 11,307,788 Integrated Telecommunication Services 0.74% Verizon Communications, Inc. 80,000 2,724,800 Investment Banking & Brokerage 2.92% Bear Stearns Cos., Inc. (The) 9,000 1,248,300 Goldman Sachs Group, Inc. (The) 15,400 2,417,184 Merrill Lynch & Co., Inc. 42,200 3,323,672 Morgan Stanley 60,000 3,769,200 IT Consulting & Other Services 0.55% Accenture Ltd. (Class A) (Bermuda) (L) 67,800 2,038,746 Leisure Products 0.40% Brunswick Corp. (L) 37,700 1,465,022 Life & Health Insurance 1.58% Lincoln National Corp. 23,600 1,288,324 Prudential Financial, Inc. 59,900 4,541,019 Managed Health Care 3.04% Aetna, Inc. 57,000 2,800,980 Humana, Inc. (I) 25,900 1,363,635 UnitedHealth Group, Inc. 65,800 3,675,588 WellPoint, Inc. (I) 43,300 3,352,719 Movies & Entertainment 1.35% News Corp. (Class A) 158,000 2,624,380 Viacom, Inc. (Class B) (I) 60,850 2,360,980 Page 4 John Hancock Core Equity Fund Securities owned by the Fund on March 31, 2006 (unaudited) Multi-Line Insurance 3.00% American International Group, Inc. 103,400 6,833,706 Genworth Financial, Inc. (Class A) 41,300 1,380,659 Hartford Financial Services Group, Inc. (The) 35,500 2,859,525 Multi-Utilities 0.35% PG&E Corp. 33,000 1,283,700 Office Electronics 0.32% Xerox Corp. (I)(L) 77,700 1,181,040 Oil & Gas Drilling 0.81% Pride International, Inc. (I) 49,500 1,543,410 Transocean, Inc. (Cayman Islands) (I) 18,200 1,461,460 Oil & Gas Equipment & Services 0.91% Grant Prideco, Inc. (I) 28,500 1,220,940 Schlumberger Ltd. 16,800 2,126,376 Oil & Gas Exploration & Production 2.05% Apache Corp. 30,200 1,978,402 EOG Resources, Inc. 50,000 3,600,000 Newfield Exploration Co. (I) 47,600 1,994,440 Oil & Gas Refining & Marketing 0.54% Valero Energy Corp. 33,000 1,972,740 Other Diversified Financial Services 3.70% Citigroup, Inc. 221,700 10,470,891 JPMorgan Chase & Co. 76,500 3,185,460 Pharmaceuticals 3.73% Barr Pharmaceuticals, Inc. (I) 30,900 1,946,082 Forest Laboratories, Inc. (I) 51,300 2,289,519 Johnson & Johnson 71,300 4,222,386 Pfizer, Inc. 212,400 5,293,008 Property & Casualty Insurance 2.40% ACE Ltd. (Cayman Islands) 47,300 2,460,073 Allstate Corp. (The) 54,000 2,813,940 Chubb Corp. (The) 12,900 1,231,176 SAFECO Corp. 17,100 858,591 St. Paul Travelers Cos., Inc. (The) 35,100 1,466,829 Publishing 0.38% Meredith Corp. 25,000 1,394,750 Page 5 John Hancock Core Equity Fund Securities owned by the Fund on March 31, 2006 (unaudited) Railroads 1.75% Burlington Northern Santa Fe Corp. 43,900 3,658,187 CSX Corp. 46,500 2,780,700 Regional Banks 0.96% KeyCorp 66,700 2,454,560 UnionBanCal Corp. 15,500 1,087,480 Reinsurance 1.04% Everest Re Group Ltd. (Bermuda) 28,300 2,642,371 PartnerRe Ltd. (Bermuda) 19,400 1,204,546 Restaurants 0.42% Darden Restaurants, Inc. 37,700 1,546,831 Semiconductor Equipment 0.24% Lam Research Corp. (I) 20,700 890,100 Semiconductors 2.74% Intel Corp. (L) 301,300 5,830,155 Texas Instruments, Inc. 131,200 4,260,064 Soft Drinks 0.74% PepsiCo, Inc. 47,100 2,721,909 Specialty Stores 0.34% Office Depot, Inc. (I) 33,500 1,247,540 Steel 0.42% Nucor Corp. 14,700 1,540,413 Systems Software 2.14% Microsoft Corp. 252,400 6,867,804 Novell, Inc. (I)(L) 133,700 1,026,816 Technology Distributors 0.39% Arrow Electronics, Inc. (I) 45,000 1,452,150 Thrifts & Mortgage Finance 1.21% Fannie Mae 25,600 1,315,840 Freddie Mac 51,500 3,141,500 Tobacco 2.06% Altria Group, Inc. 71,600 5,073,576 Reynolds American, Inc. 23,800 2,510,900 Trading Companies & Distributors 0.30% GATX Corp. 26,700 1,102,443 Page 6 John Hancock Core Equity Fund Securities owned by the Fund on March 31, 2006 (unaudited) Wireless Telecommunication Services 2.07% ALLTEL Corp. 30,400 1,968,400 American Tower Corp. (Class A) (I) 52,100 1,579,672 Crown Castle International Corp. (I) 25,000 708,750 Sprint Nextel Corp. 130,744 3,378,425 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 7.11% (Cost $26,195,212) Joint Repurchase Agreement 0.13% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 03-31-06 due 04-03-06 (Secured by U.S. Treasury Inflation Indexed Note 3.875% due 01-15-09) 4.470 471 471,000 Shares Cash Equivalents 6.98% AIM Cash Investment Trust (T) 25,724,212 25,724,212 Total investments 100.00% Page 7 John Hancock Core Equity Fund Footnotes to Schedule of Investments March 31, 2006 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of March 31, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on March 31, 2006, including short-term investments, was $287,017,084. Gross unrealized appreciation and depreciation of investments aggregated $85,898,587 and $4,304,237, respectively, resulting in net unrealized appreciation of $81,594,350. Footnotes to Schedule of Investments - Page 1 John Hancock U.S. Global Leaders Growth Fund Securities owned by the Fund on March 31, 2006 (unaudited) Issuer Shares Value Common stocks 83.09% (Cost $1,536,754,406) Air Freight & Logistics 3.43% United Parcel Service, Inc. (Class B) (L) 928,300 73,688,454 Asset Management & Custody Banks 2.84% State Street Corp. 1,011,250 61,109,837 Biotechnology 7.84% Amgen, Inc. (I)(L) 1,249,400 90,893,850 Genzyme Corp. (I)(L) 1,158,400 77,867,648 Computer Hardware 4.26% Dell, Inc. (I)(L) 3,080,450 91,674,192 Data Processing & Outsourced Services 4.26% Automatic Data Processing, Inc. 2,005,050 91,590,684 Food Distributors 2.98% Sysco Corp. 1,997,000 64,003,850 Health Care Equipment 3.84% Medtronic, Inc. 1,628,426 82,642,619 Home Entertainment Software 1.77% Electronic Arts, Inc. (I)(L) 697,700 38,178,144 Home Improvement Retail 3.39% Home Depot, Inc. (The) (L) 1,723,200 72,891,360 Household Products 7.07% Colgate-Palmolive Co. 1,150,250 65,679,275 Procter & Gamble Co. (The) 1,500,302 86,447,401 Hypermarkets & Super Centers 4.82% Costco Wholesale Corp. (L) 1,226,800 66,443,488 Wal-Mart Stores, Inc. 788,327 37,240,567 Industrial Conglomerates 3.46% General Electric Co. 2,142,800 74,526,584 Internet Software & Services 3.13% eBay, Inc. (I)(L) 1,724,400 67,355,064 Page 1 John Hancock U.S. Global Leaders Growth Fund Securities owned by the Fund on March 31, 2006 (unaudited) Multi-Line Insurance 3.28% American International Group, Inc. 1,066,162 70,462,647 Packaged Foods & Meats 2.37% Wrigley (Wm.) Jr. Co. (L) 797,800 51,059,200 Pharmaceuticals 6.95% Johnson & Johnson 1,324,117 78,414,209 Teva Pharmaceutical Industries Ltd., American Depositary Receipt (Israel) (L) 1,724,600 71,019,028 Restaurants 2.67% Starbucks Corp. (I)(L) 1,527,340 57,489,078 Soft Drinks 4.49% Coca-Cola Co. (The) 1,485,400 62,193,698 PepsiCo, Inc. 595,000 34,385,050 Specialty Stores 5.58% Staples, Inc. 4,707,537 120,136,344 Systems Software 4.66% Microsoft Corp. 3,681,250 100,166,813 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 16.91% (Cost $363,786,799) Joint Repurchase Agreement 0.12% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 03-31-06 due 04-03-06 (Secured by U.S. Treasury Inflation Indexed Note 3.875% due 01-15-09) 4.470 2,497 2,497,000 Shares Cash Equivalents 16.79% AIM Cash Investment Trust (T) 361,290 361,289,799 Total investments 100.00% Page 2 John Hancock U.S. Global Leaders Growth Fund Footnotes to Schedule of Investments March 31, 2006 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of March 31, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on March 31, 2006, including short-term investments, was $1,900,541,205. Gross unrealized appreciation and depreciation of investments aggregated $262,509,539 and $11,704,861, respectively, resulting in net unrealized appreciation of $250,804,678. Footnotes to Schedule of Investments - Page 1 John Hancock Classic Value Fund Securities owned by the Fund on March 31, 2006 (unaudited) Issuer Shares Value Common stocks 92.62% (Cost $5,408,140,284) Aerospace & Defense 2.07% Boeing Co. (The) 1,709,575 133,227,180 Apparel Retail 3.03% TJX Cos., Inc. (The) (L) 7,884,525 195,693,911 Auto Parts & Equipment 6.84% AutoZone, Inc. (I) 1,275,050 127,109,734 Johnson Controls, Inc. (L) 2,081,125 158,019,821 Magna International, Inc. (Class A) (Canada) 2,059,950 155,917,616 Broadcasting & Cable TV 0.82% CBS Corp. (Class B) 2,211,225 53,025,175 Communications Equipment 2.93% Lucent Technologies, Inc. (I)(L) 61,894,950 188,779,598 Computer Hardware 2.11% Hewlett-Packard Co. 4,135,325 136,052,192 Data Processing & Outsourced Services 2.18% Computer Sciences Corp. (I)(L) 2,534,150 140,772,032 Diversified Banks 3.86% Bank of America Corp. 3,076,875 140,120,887 Comerica, Inc. (L) 1,880,500 109,012,585 Diversified Financial Services 6.34% Citigroup, Inc. 5,178,800 244,594,724 JPMorgan Chase & Co. 3,953,500 164,623,740 Electric Utilities 1.21% Wisconsin Energy Corp. (L) 1,952,900 78,096,471 Health Care Distributors 2.70% AmerisourceBergen Corp. (L) 3,604,250 173,977,147 Health Care Facilities 2.30% HCA, Inc. 3,238,250 148,279,468 Household Appliances 2.86% Whirlpool Corp. (L) 2,014,425 184,259,455 Page 1 John Hancock Classic Value Fund Securities owned by the Fund on March 31, 2006 (unaudited) Household Products 1.46% Kimberly-Clark Corp. 1,634,825 94,492,885 Hypermarkets & Super Centers 0.46% Wal-Mart Stores, Inc. 621,550 29,362,022 Industrial Conglomerates 0.92% Tyco International Ltd. (Bermuda) (I) 2,210,250 59,411,520 Insurance Brokers 2.04% Aon Corp. (L) 3,169,925 131,583,587 Integrated Oil & Gas 1.87% BP Plc, American Depositary Receipt (ADR) (United Kingdom) 1,753,650 120,896,631 Investment Banking & Brokerage 3.81% Morgan Stanley 3,913,475 245,844,500 Leisure Products 0.95% Mattel, Inc. 3,382,250 61,320,193 Life & Health Insurance 5.33% MetLife, Inc. (L) 2,988,175 144,538,025 Torchmark Corp. (L) 3,491,325 199,354,658 Multi-Utilities & Unregulated Power 2.82% Sempra Energy (L) 3,909,725 181,645,823 Packaged Foods & Meats 2.21% Sara Lee Corp. 7,972,300 142,544,724 Pharmaceuticals 7.22% Bristol-Myers Squibb Co. (L) 6,783,825 166,949,933 Johnson & Johnson 2,390,700 141,577,254 Pfizer, Inc. 6,311,375 157,279,465 Property & Casualty Insurance 8.24% Allstate Corp. (The) 4,380,900 228,288,699 Fidelity National Financial, Inc. 2,968,675 105,477,023 XL Capital Ltd. (Class A) (Cayman Islands) (L) 3,086,375 197,867,501 Railroads 2.52% Union Pacific Corp. 1,741,400 162,559,690 Systems Software 5.79% CA, Inc. (L) 4,460,800 121,378,368 Microsoft Corp. 5,168,725 140,641,007 Oracle Corp. (I) 8,135,275 111,371,915 Page 2 John Hancock Classic Value Fund Securities owned by the Fund on March 31, 2006 (unaudited) Thrifts & Mortgage Finance 7.73% Fannie Mae 3,703,050 190,336,770 Freddie Mac 3,350,675 204,391,175 Washington Mutual, Inc. (L) 2,440,625 104,019,437 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 7.38% (Cost $476,244,559) Joint Repurchase Agreement 1.93% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 03-31-06 due 04-03-06 (secured by U.S. Treasury Inflation Indexed Note 3.875% due 01-15-09) 4.470 124,787 124,787,000 Shares Cash Equivalents 5.45% AIM Cash Investment Trust (T) 351,458 351,457,559 Total investments 100.00% Page 3 John Hancock Classic Value Fund Footnotes to Schedule of Investments March 31, 2006 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of March 31, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on March 31, 2006, including short-term investments, was $5,884,384,843. Gross unrealized appreciation and depreciation of investments aggregated $620,872,528 and $54,318,271, respectively, resulting in net unrealized appreciation of $566,554,257. Footnotes to Schedule of Investments - Page 1 John Hancock Large Cap Select Fund Securities owned by the Fund on March 31, 2006 (unaudited) Issuer Shares Value Common stocks 90.80% (Cost $54,690,679) Advertising 3.26% Omnicom Group, Inc. 30,000 2,497,500 Air Freight & Logistics 2.95% FedEx Corp. 20,000 2,258,800 Brewers 3.07% Anheuser-Busch Cos., Inc. (L) 55,000 2,352,350 Communications Equipment 3.11% Cisco Systems, Inc. (I) 110,000 2,383,700 Computer Hardware 2.91% Dell, Inc. (I) 75,000 2,232,000 Consumer Finance 2.74% American Express Co. 40,000 2,102,000 Data Processing & Outsourced Services 2.98% Automatic Data Processing, Inc. 50,000 2,284,000 Diversified Financial Services 2.78% Citigroup, Inc. 45,000 2,125,350 Food Distributors 2.93% Sysco Corp. 70,000 2,243,500 Health Care Equipment 2.98% Medtronic, Inc. 45,000 2,283,750 Home Improvement Retail 3.87% Home Depot, Inc. (The) 70,000 2,961,000 Household Products 3.76% Procter & Gamble Co. (The) 50,000 2,881,000 Hypermarkets & Super Centers 4.32% Wal-Mart Stores, Inc. 70,000 3,306,800 Page 1 John Hancock Large Cap Select Fund Securities owned by the Fund on March 31, 2006 (unaudited) Industrial Conglomerates 7.05% 3M Co. 30,000 2,270,700 General Electric Co. 90,000 3,130,200 Industrial Machinery 3.14% Illinois Tool Works, Inc. 25,000 2,407,750 Insurance Brokers 4.13% Berkshire Hathaway, Inc. (Class A) (I) 35 3,162,250 Integrated Oil & Gas 3.97% Exxon Mobil Corp. 50,000 3,043,000 Investment Banking & Brokerage 3.08% Merrill Lynch & Co., Inc. 30,000 2,362,800 Motorcycle Manufacturers 2.37% Harley-Davidson, Inc. (L) 35,000 1,815,800 Multi-Line Insurance 3.88% American International Group, Inc. 45,000 2,974,050 Packaged Foods & Meats 2.51% Wrigley (Wm.) Jr. Co. 30,000 1,920,000 Pharmaceuticals 9.14% Abbot Laboratories 60,000 2,548,200 Johnson & Johnson 50,000 2,961,000 Pfizer, Inc. 60,000 1,495,200 Soft Drinks 6.50% Coca-Cola Co. (The) 50,000 2,093,500 PepsiCo, Inc. 50,000 2,889,500 Systems Software 3.37% Microsoft Corp. 95,000 2,584,950 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 9.20% (Cost $7,049,977) Joint Repurchase Agreement 4.93% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 03-31-06 due 04-03-06 (secured by U.S. Treasury Inflation Indexed Note 3.875% due 01-15-09) 4.470 3,779 3,779,000 Page 2 John Hancock Large Cap Select Fund Securities owned by the Fund on March 31, 2006 (unaudited) Shares Cash Equivalents 4.27% AIM Cash Investment Trust (T) Total investments 100.00% $76,620,627 Page 3 John Hancock Large Cap Select Fund Footnotes to Schedule of Investments March 31, 2006 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of March 31, 2006. (T) Represents investment of securities lending collateral. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on March 31, 2006, including short-term investments, was $61,740,656. Gross unrealized appreciation and depreciation of investments aggregated $16,222,420 and respectively, resulting in net unrealized appreciation of $14,879,971. Footnotes to Schedule of Investments - Page 1 John Hancock Allocation Growth + Value Portfolio Securities owned by the Fund on March 31, 2006 (unaudited) Issuer Shares Value Investment in underlying funds 100.00% (Cost $3,732,794) Domestic Equity Funds 100.00% John Hancock Classic Value Fund (Class I) 75,750 1,956,631 John Hancock U.S. Global Leaders Growth Fund (Class I) 64,139 1,865,162 Total investments 100.00% Page 1 John Hancock Allocation Growth + Value Portfolio Footnotes to Schedule of Investments March 31, 2006 (unaudited) The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on March 31, 2006, including short-term investments, was Gross unrealized appreciation and depreciation of investments aggregated $88,999 and $0, respectively, resulting in net unrealized appreciation of Footnotes to Schedule of Investments - Page 1 John Hancock Allocation Core Portfolio Securities owned by the Fund on March 31, 2006 (unaudited) Issuer Shares Value Investment in underlying funds 100.00% (Cost $6,466,965) Domestic Equity Funds 67.10% John Hancock Classic Value Fund (Class I) 87,028 2,247,934 John Hancock U.S. Global Leaders Growth Fund (Class I) 73,849 2,147,535 Fixed Income Funds 32.90% John Hancock Strategic Income Fund (Class I) 316,050 2,155,458 Total investments 100.00% Page 1 John Hancock Allocation Core Portfolio Footnotes to Schedule of Investments March 31, 2006 (unaudited) The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on March 31, 2006, including short-term investments, was $6,466,965. Gross unrealized appreciation and depreciation of investments aggregated $114,226 and respectively, resulting in net unrealized appreciation of $83,962. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Capital Series By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: May 25, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: May 25, 2006 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial
